DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the application filed on 01/26/2021. Claims 1-20 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 07/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent application No. 10348738, 9231961, 8533476, 8161284, and 10904265 have been reviewed and is accepted.  The terminal disclaimer has been recorded
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
This invention relates to an internet service provider (ISP) is configured to provide notification messages such as service updates to subscribers via redirected web pages. In order for the web pages to be treated as originating from the ISP, the ISP provides a shared secret in the browser message. The shared secret may be a secret not derivable by viruses or Trojans in the subscriber computer, such as a MAC address of the subscriber modem.
The closest prior art made of record are:
Von Kaenel et al. (US 2004/0117358) teaches the portal may include a banner.  The header is the top frame, which displays the company branding, in this case the enterprise spatial system logo, as well as, the ability to log off.  In most cases this frame should reflect the design of the enterprise spatial system software itself.
Reine (US 6,643,360) teaches an Internet Access server includes a caller-ID map.  The caller-ID map stores a list of caller-IDs associated with the ISP with corresponding user identification and password.  Upon receiving a request for a connection, the ISP extracts the caller-ID included in the request to connect, finds the corresponding user identification and password stored in the caller-ID map and retrieves the number of new messages in the caller's mailbox.  If there are no new messages, an audible ringing tone is returned to the caller allowing the caller to terminate the request for connection. 

Ramsdell et al. (US 9,614,686) teaches a method for enabling premises networking capabilities is disclosed.  In one embodiment, the method comprises: receiving a request for a security feature to gain access to the premises network from at least one client device; verifying the at least one client device; querying a database for a security feature associated with the at least one client device; and transmitting the security feature to the at least one client device.  The security feature is used by the at least one client device to gain access to the premises network.

Moharram et al. (US 2002/0169953) teaches the CPSTP allows a base level of security and trace-ability of content in the Internet.  The CPSTP can be configured to perform a variety of operations in the areas of security, billing, tracing and notification.  For example, these operations include: a security and non-repudiation mechanism that authenticates the business and consumer commercial and financial transactions; an electronic signature capability for consumer authorisation; tracing the content when the consumer requests the content from the Internet content switch (or Web server); monitoring the accounting and manage the billing for the content when the consumer access device identifier (e.g., User identifier, IP address, URL, telephone number, cell number, or one of several other supported techniques) is received in the trace function. 

Bosik et al. (US 2004/0086094) teaches the present invention is directed to a method of notifying a caller of personal event information during the set-up of a call between the caller and a called party.  A query is received from a communication network carrying the call from the caller to determine if the caller is a subscriber to a notification service.  If the caller is a subscriber, a Notification and Management System (NMS) is queried to determine if the caller has any pending notifications pertaining to personal event information.  If the caller has pending notifications, the call is temporarily sent to an announcement system.  The pending notifications are played to the caller during call set-up.  The communication network is instructed to continue to route the call to the called party.

Morgan (US 2002/01655967) teaches a system for providing user information to a server computer, including a personalization engine within a server computer, including an ID generator generating a user ID, in response to a user initiating a session accessing the server computer, a banner processor embedding a banner link within a web page to be transmitted from the server computer to the user, the banner link linking to a central computer and including the user ID, and a request generator issuing a request to the central computer to provide user information corresponding to the user ID, a database of user information indexed by user subscriber numbers, a match processor within the central computer receiving the user ID and a user subscriber number, and associating the user ID with the user subscriber number, and a database manager retrieving user information from the database for transmission to the server computer, in response to the request generator.

Schmidt et al. (US 2003/0115354) teaches a method for communicating real-time to subscribers of an Internet service provider, without requiring any installation or set-up by the subscriber, that utilizes the unique identification information automatically provided by the subscriber during communications for identifying the subscriber to provide a fixed identifier which is then communicated to a redirecting device.  Messages may then be selectively transmitted to the subscriber.  The system is normally transparent to the user, with no modification of its content along the path.  Content then may be modified or replaced along the path to the subscriber.  For the purposes of establishing a reliable delivery of bulletin messages from providers to their subscribers, the system forces the delivery of specially-composed World Wide Web browser pages to the subscriber, although it is not limited to that type of data.  These may be displayed permanently, temporarily, or in separate pop-up browser windows, according to policies set by the provider irrespective of the subscriber's intended browsing destination.
Cezar(US6,584,492) teaches A process of banner advertising display on an inquiring browser viewing a website over the Internet includes inquiring from the inquiring browser to a website authorizing display of banner advertising. Diversion from the website to an advertising system central controller occurs. The inquiring browser is supplied with code to enable sorting of a group of Internet ad addresses relative to the classification information related to the frequency of desired ad play…
Gupta (US6,487,538) teaches (30) Advertising space on the internet often appears as a banner or icon on a web page. Banners often range from 1/2-4 inches high and 4-81/2 inches wide. The banner or icon may be an image, text, or an image with text. Additionally, the banner or icon may have a hyperlink to the advertiser's web page. Thus, if a user clicks on an advertiser's banner, the user's browser will load the advertiser's web page.
Lai (US2006/0235960) teaches [0007] 3. Fixed Banner Advertising: After a webpage of a website is opened, banner advertising is fixed in a specific area of the browser window, and the fixed banner comes with different fonts, images or animations, and their changes make us dizzy and also affect users' viewing and browsing the webpage.
Cheung (US2002/0169760) teaches [0012] Furthermore, current paradigms for generating web site traffic, such as banner advertising, follow traditional advertising paradigms and fail to utilize the unique attributes of the Internet. In the banner advertising model, web site promoters seeking to promote and increase their web exposure often purchase space on the pages of popular commercial web sites. The web site promoters usually fill this space with a colorful graphic, known as a banner, advertising their own web site. The banner may act a hyperlink a visitor may click on to access the site. Like traditional advertising, banner advertising on the Internet is typically priced on an impression basis with advertisers paying for exposures to potential consumers. Banners may be displayed at every page access, or, on search engines, may be targeted to search terms. Nonetheless, impression-based advertising inefficiently exploits the Internet's direct marketing potential, as the click-through rate, the rate of consumer visits a banner generates to the destination site, may be quite low. Web site promoters are therefore paying for exposure to many consumers who are not interested in the product or service being promoted, as most visitors to a web site seek specific information and may not be interested in the information announced in the banner. Likewise, the banner often fails to reach interested individuals, since the banner is not generally searchable by search engines and the interested persons may not know where on the web to view the banner.
Walker(US2002/0052929) teaches Software that manages and controls auxiliary browsers based on user inputs, related information and/or links on the Internet, and more particularly, a browser plug-in software that accesses correlating links or websites based on user inputs, manages and controls the location of auxiliary browsers, such as browsers that display banner advertisements on a host website, links to secondary Internet addresses available in the banner browser, and provides simultaneous viewing of information at the secondary Internet address and information related to the banner and its links in the auxiliary browser.

Regarding claim 1, although the prior art of record (such as Von Kaenel (US2004/0117358))  teaches responsive to determining whether a notification is pending for a subscriber, retrieving a shared secret from at least one database and generating a notification incorporating the shared secret[¶¶25, 263,366,1033],  (such as Reine (US6,643,360))  teaches via a processor, wherein the shared secret comprises at least one of a subscriber created information secret created by the subscriber and a subscriber device information secret based on a service detail identifier associated with a subscriber device[Col.3 lines 7-10, Col.6 lines 9-11]; (such as Von Kaenel (US2004/0117358)) teaches transmitting the notification to the subscriber device[¶558].
None of the prior art, alone or in combination teaches loading a banner message with the shared secret on a banner message portion of a browser interface of the subscriber device to provide an indication on the browser interface of the subscriber device that the banner message is linked to a subscriber's account in view of the other limitations of claims 1.
Regarding claim 10, although the prior art of record  (such as Von Kaenel (US2004/0117358))  teaches at least one database; and at least one query engine that executes a query on said at least one database using a subscriber identity to retrieve a shared secret; responsive to a determination as to whether a notification is pending for a subscriber, the notification system retrieves the shared secret from the at least one database and generates a notification incorporating the shared secret[¶¶25, 263,366,1033];  (such as Reine (US6,643,360)) teaches  wherein the shared secret comprises at least one of a subscriber created information secret created by the subscriber and a subscriber device information secret based on a service detail identifier associated with the subscriber device[Col.3 lines 7-10, Col.6 lines 9-11].
None of the prior art, alone or in combination teaches  13DOCKET NO: PerfTech0042007-C5load a banner message the shared secret on a banner message portion of a browser interface of the subscriber device to provide an indication on the browser interface of the subscriber device that the banner message is linked to a subscriber's account in view of the other limitations of claims 10.
Regarding claim 15, although the prior art of record  (such as Von Kaenel (US2004/0117358))  teaches responsive to determining whether a notification is pending for a subscriber, retrieving a shared secret from at least one database and generating a notification incorporating the shared secret, via a processor[¶¶25, 263,366,1033]; (such as Reine (US6,643,360)) teaches wherein the shared secret comprises at least one of a subscriber created information secret created by the subscriber and a subscriber device information secret based on a service detail identifier associated with a subscriber device[Col.3 lines 7-10, Col.6 lines 9-11]; (such as Von Kaenel (US2004/0117358))  teaches transmitting the notification to the subscriber device[¶558].
None of the prior art, alone or in combination teaches loading a banner message with the shared secret on a banner message portion of a browser interface of the subscriber device to provide an indication on the browser interface of the subscriber device that the banner message is linked to a subscriber's account in view of the other limitations of claims 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496